ORDER

PER CURIAM:
AND NOW, this 28th day of January, 2003, upon consideration of the Report and Recommendations of the Disciplinary Board dated November 7, 2002, it is hereby
ORDERED that Ronald B. Abrams be and he is suspended from the Bar of this Commonwealth for a period of eighteen months followed by a two-year probation supervised by the Disciplinary Board pursuant to Rule 204(a)(4), Pa.R.D.E., and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.